UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

JOSHUA SANDER,

Plaintiff, Case No. 3:18-cv-102

vs.

SHERIFF DAVE DUCHAK, et al., District Judge Walter H. Rice
Magistrate Judge Michael J. Newman

Defendants.

 

ORDER AND ENTRY: (1) ADOPTING THE REPORT AND RECOMMENDATION OF
THE MAGISTRATE JUDGE (DOC. 27); (2) GRANTING DEFENDANTS’ MOTION TO
DISMISS FOR LACK OF PROSECUTION (DOC. 26); (3) DISMISSING PRO SE
PLAINTIFF’S COMPLAINT FOR FAILURE TO PROSEUCTE; AND
(4) TERMINATING THIS CASE ON THE COURT’S DOCKET

 

The Court has reviewed the Report and Recommendation of Magistrate J udge Michael J.
Newman (doc. 27), to whom this case was referred pursuant to 28 U.S.C. § 636(b). The parties
have not filed objections to the Report and Recommendation and the time for doing so under Fed.
R. Civ. P. 72(b) has expired. Accordingly, it is hereby ORDERED that: (1) the Report and
Recommendation of the Magistrate Judge (doc. 27) is ADOPTED in its entirety; (2) Defendants’
motion to dismiss for lack of prosecution (doc. 26) is GRANTED; (3) pro se Plaintiffs’ complaint
is DISMISSED; and (4) this case is TERMINATED on the Court’s docket.

IT IS SO ORDERED.

Date: “Webb -1¢ lhe.

Walter H. Rice
United States District Judge

 
